PER CURIAM.
Sec. 796.07(2)(f) makes it unlawful “... to solicit, induce, entice, or procure another to commit prostitution, lewdness, or assignation.” Appellant’s contention is that a charge of enticing to lewdness is not a crime under the statute where there is no proof of prostitution. We disagree. The word “or” is generally construed in the disjunctive when used in a statute or rule, and normally means that alternatives were intended. Sparkman v. McClure, 498 So.2d 892, 895 (Fla.1986). The statute in question makes it a crime to entice another to any of the prohibited acts.
AFFIRMED.
GRIFFIN, C. J., ANTOON, J. and ORFINGER, M., Senior Judge, concur.